Citation Nr: 0915507	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1978 to 
March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which found the Veteran incompetent to 
handle disbursement of VA funds.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in April 2008.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in March 2008, the 
Veteran submitted additional evidence, which was received by 
the Board at the hearing in April 2008.  The Board notes, 
however, that the Veteran waived initial RO consideration of 
this evidence in writing and requested that the Board review 
the newly submitted evidence in the first instance.  See 38 
C.F.R. § 20.1304 (2008).  Regardless, on remand the agency of 
original jurisdiction should consider the newly submitted 
evidence.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Veteran claims that her competency status should be 
restored.  For VA purposes, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage her affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a) (2008).

Medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing, and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).

Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  There is a presumption in favor of competency-
-where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 
3.102.

Review of the relevant medical evidence reflects that the 
Veteran was given VA examinations in November 2004 and 
February 2006.  At both examinations, the Veteran stated that 
she engaged in "spending sprees" when under extreme stress 
and had difficulty paying bills on time.  At her February 
2006 examination, the Veteran was found to be confused and to 
have impaired judgment due to her service-connected post-
traumatic stress disorder.  The examiner concluded that the 
Veteran was "mentally unable to handle money and pay bills 
herself and she is mentally incapable of understanding the 
amounts and types of bills owed monthly."  Similarly, the 
Veteran's November 2004 VA examiner noted that the Veteran 
reported indulging in spending sprees and had had utilities 
turned off in the past due to her inability to pay bills on 
time.  The examiner noted that the Veteran was discussing 
having her daughter handle her VA benefits, which he found to 
be a reasonable idea, "not because the Veteran lacks the 
intellectual capacity to budget, but because of whatever is 
driving her impulsive spending sprees."  The examiner 
concluded that the Veteran was not capable of managing her 
own funds.

However, in a July 2005 treatment note from the VA Salt Lake 
City Health Care System, the Veteran's treating psychologist 
noted that the Veteran had acknowledged her spending sprees 
and gambling habits and wanted to "work on not letting her 
finances get out of control."  She was also found competent 
to manage her funds at an earlier evaluation in September 
2002.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in April 2008.  At that hearing, 
the Veteran stated that she was able to manage her finances 
and was in fact managing a monthly retirement income of 
approximately $500, which she had used to pay down credit 
card debt.  She also claimed to be depositing money monthly 
into a savings account.  To support her statements, the 
Veteran submitted copies of credit card bills that she had 
paid herself with her monthly retirement income.  She also 
stated at the hearing that she had not had difficulty paying 
bills on time, with the exception of a single utility bill 
that she forgot to drop in the mailbox.  She also claimed 
that her VA-assigned fiduciary did not pay bills on time, 
leaving the Veteran to pay late fees along with the amounts 
owed.  At the hearing, the Veteran submitted copies of bills 
she claimed to have paid from her monthly retirement income, 
including credit card debts which she indicated have been 
paid in full.

As noted above, unless the medical evidence is clear, 
convincing, and leaves no doubt as to the individual's 
incompetency, VA will not make a determination of 
incompetency without a definite expression regarding the 
question by responsible medical authorities.  38 C.F.R. § 
3.353(c).  The Board notes here that, although November 2004 
and February 2006 VA examiners both found her to be 
incompetent, the November 2004 VA examiner noted specifically 
that the Veteran had the intellectual capacity to manage her 
funds, while the February 2006 VA examiner concluded that she 
was "mentally incapable" of understanding and managing her 
finances.  Based on these seemingly conflicting reports, as 
well as on the Veteran's statements at her April 2008 hearing 
and the length of time since her last examination for 
purposes of determining competency, the Board finds that an 
examination is necessary to determine whether the Veteran is 
presently competent to handle disbursement of her VA funds.  
According to 38 C.F.R. § 3.353, the regulation governing 
competency determinations, re-examination may be requested if 
necessary to properly evaluate the extent of a disability.  
See 38 C.F.R. § 3.327(d).  

Therefore, the Board believes that a current VA examination 
should be conducted for the purpose of ascertaining whether 
the Veteran is now capable of managing her own funds.  Any 
medical opinion offered should be based upon consideration of 
the Veteran's complete documented history and assertions 
through review of the claims file, including particularly the 
Veteran's November 2004 and February 2006 VA examinations as 
well as her April 2008 hearing testimony.  The Board will 
therefore remand to afford the Veteran a VA examination in 
order to obtain a current opinion as to her competency based 
on both examination and a review of her claims file.  After 
reviewing the Veteran's claims file and conducting a 
psychiatric examination, the examiner must offer an opinion 
as to whether the Veteran is presently competent to handle 
disbursement of her VA funds.  A full rationale must be 
provided for all opinions expressed.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and her representative 
should be sent a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record to be obtained, particularly any 
evidence reflecting the proper 
management of the Veteran's own 
affairs.  

2.  The Veteran must be scheduled for a 
VA psychiatric examination to determine 
whether she is presently competent to 
handle disbursement of her VA funds.  
The Veteran must be notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of her claim.  See 
38 C.F.R. § 3.655(b) (2008).  

The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  In 
opining as to whether the Veteran is 
currently competent to handle 
disbursement of VA funds, the examiner 
must specifically address the Veteran's 
psychiatric history as well as previous 
determinations made in November 2004 
and February 2006 by examiners who 
addressed the Veteran's competency.  A 
detailed rationale for all opinions 
must be provided.

3.  After undertaking any other 
development deemed appropriate, the claim 
should be re-adjudicated in light of all 
pertinent evidence and legal authority.  
If the benefit sought is not granted, the 
Veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until she is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

